DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811533410.7 filed on 12/14/2018.
Response to Amendment
This office action is in response to the amendments submitted on 05/31/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,3-6,8-15 are amended and claims 2 and 7 are canceled.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3 -6,8-15  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claim 1 claim preamble recites “a model free identification”.
	However, in light of the specification, page 8 discusses a “model error”. 
The specification, page 10-11 discusses “Bouc-Wen nonlinear model” and “Nonlinear model” of the parameter. All subject matter discussed in the specification, there is no mention of free model details other than saying “free model” twice without any further explanation and practical implementation. However, when the examiner reads the specification found different models that have been practically applied within the process. Such aspect contradicts the claimed language on one hand, yet on the other hand it does not provide the practical enablement. While specification discloses model-based operation, however, the claimed language refers to “model free”. This raises the issue of enablement and thus rejected. 
Independent claim 6 is also rejected for similar reason.
All other dependent claims are rejected being dependent on the independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6 and 8-15  are rejected under 35 U.S.C. 103 as being unpatentable over  Mu et al. ("Adaptive Extended Kalman Filter for Parameter Tracking of Base-isolated Structure under Unknown Seismic Input", T.F. Mu et al  2013, Proceedings of 2013 10th International Bhurban Conference on Applied Sciences & Technology (IBCAST) Islamabad, Pakistan, 15th - 19th January, 2013 ), (hereinafter Mu)  and further in view of Subrahmanyan ( US 6999909 B1) (hereinafter Subrahmanyan) and further in view of Chang et al. (US 20200063824 A1) (hereinafter Chang). 

Regarding claim 1 Mu teaches a real-time identification method for nonlinear characteristics of model-free in-service devices selected from the group consisting of seismic isolation devices and vibration reduction devices based on monitoring data, comprising (Page 84, Introduction, “Consequently, valid data signal processing methodologies are demanded to efficiently analyze the vibration testing data, leading to Real-time monitoring the state of the structure”):
	 a dividing step for dividing a structure comprising an in-service system selected from the group consisting of a seismic isolation system containing the seismic isolation devices and a vibration reduction system containing the vibration reduction devices into a plurality of substructures, and defining a substructure where the in-service devices are located as a target substructure (Page 85 -86, Section A –Experimental setup, “respectively. Considering the structure as a discretized (i.e. divided) 4-DOF shear-beam model, the stiffness of each layer (i.e. target structure) was obtained as kl= 50.9kN/m, k2= 45.9kN/m, k3= 46. IkN/m and k4= 55.4kN/m respectively, using the finite element method (FEM),” Also in page 86, Fig 1, “The damage in upper layer is reflected by the stiffness reduction. To simulate the stiffness reduction, a stiffness element device (SED) with an effective stiffness, was fixed in the upper layer, so the stiffness of upper layer was increased by some extent due to the air pressure [5].”); 
	a first identifying step for using a General Extended Kalman filter with unknown inputs (GEKF-UI) to identify  linear stiffness and damping coefficients of the in-service devices and  linear stiffness and  damping coefficients of the target substructure  (Abstract, “Herein, and an adaptive extended Kalman filter approach for structural parameter tracking under unknown seismic input, which is referred to as AEKF-UI approach, is developed to on-line track the base-isolated structural time-varying parameters, including the damping, stiffness, nonlinear hysteretic parameters, etc., and identify the unmeasured seismic input.), 
	Mu is silent with regards to in the case that an external excitation on structure is small so that the in-service system is in a linear state; and 
	Subrahmanyan teaches in the case that an external excitation (COL 1, external disturbance) on structure is small so that the in-service system is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such Soft isolation mounts attenuate (i.e. stops the effects of external excitation) external vibrations due to Seismic disturbances at extremely low frequencies (i.e. small external excitation)”. Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the stiffness and damping calculation for seismic isolation device as taught by Subrahmanyan into the calculation of stiffness and damping of structure of Mu since the technique of Subrahmanyan is applied on any vibrating structure including the seismic isolation device. Therefore, this technique would facilitate better estimation of overall seismic effects on structure which is facing external adverse forces by evaluating the stiffness and damping of seismic isolation device (Subrahmanyan, COL 1, line 24-55, COL 3, line 28-45).
	The combination of Mu and Subrahmanyan is silent with regards to by using the linear stiffness and the damping coefficients of the in-service devices and the linear stiffness and the damping coefficients of the target substructure identified in the first identifying step, in the case that the external excitation on the structure is large so that the in-service devices generate nonlinear forces
	Chang teaches by using the linear stiffness and the damping coefficients of the in-service devices and the linear stiffness and the damping coefficients of the target substructure identified in the first identifying step, in the case that the external excitation on the structure is large so that the in-service devices generate nonlinear forces ( Para[0032], “As for large earthquakes (larger displacement)(i.e. external large force) , the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.

Regarding claim 3 the combination of Mu, Subrahmanyan and Chang teaches the limitations of claim 1.
	Mu further teaches wherein in the case that structure is small so that in service system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force vector of an adjacent substructures on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force vector; C’ and K’ are additional damping and stiffness provided by the in-service devices to the system structure; and 7u is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept ).

Regarding claim 4 the combination of Mu, Subrahmanyan and Chang teaches the limitations of claim 3. 
	Mu further teaches  an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain θ which represents  the linear stiffness and the damping coefficients of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficients of in service device and linear stiffness and the damping coefficients of the target substructure (Page 85, ‘Some acceleration responses and none or some of external excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations are to be estimated. Here, the extended state vector is represented”, equation 2).
	Mu is silent with regards to wherein in the case that the external excitation on the structure is small so that the seismic isolation /vibration device is in a linear state.
	Subrahmanyan teaches wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the in-service system is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such Soft isolation mounts attenuate (i.e. stops the effects of external excitation) external vibrations due to Seismic disturbances at extremely low frequencies (i.e. small external excitation)”. Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the stiffness and damping calculation for seismic isolation device as taught by Subrahmanyan into the calculation of stiffness and damping of structure of Mu since the technique of Subrahmanyan is applied on any vibrating structure including the seismic isolation device. Therefore, this technique would facilitate better estimation of overall seismic effects on structure which is facing external adverse forces by evaluating the stiffness and damping of seismic isolation device (Subrahmanyan, COL 1, line 24-55, COL 3, line 28-45).

Regarding claim 5 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 1.
	Mu further teaches so that the in-service devices generate nonlinear forces, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified linear damping and stiffness matrices in the case that the external excitation on the structure is small so that the in-service system is in a linear state, fnon represents a nonlinear restoring force vector and the GKF-UI is used to identify fu(t) by observing a partial structure. 
	Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large.
	Chang further teaches wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large (Para [0032], “As for large earthquakes (larger displacement) (i.e. external large force), the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.
	The combination of Mu, Subrahmanyan, and Chang does not explicitly teach so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
	However, the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore, it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented in page 84 and 1 to present the nonlinear version for the purpose of determining the overall damping behavior during nonlinear situation. In page 84 of the prior art Mu the equation 1 has influence value represented by η. Manipulating this influence value to a nonlinear version can present same equation as claimed. Other parameters such as F(t) -force, ƒ(t) as input value matches with the claimed equation. Thus, rearranging and manipulating the equation given in prior art would lead to same result and teach same concept of the present application. This nonlinear evaluation would further enhance prediction of structural condition when large external force such as earthquake been applied.

Regarding claim 6 Mu teaches a real-time identification device for nonlinear characteristics of model-free in-service devices selected from the group consisting of seismic isolation devices and vibration reduction devices based on monitoring data, comprising (Page 84, Introduction, “Consequently, valid data signal processing methodologies are demanded to efficiently analyze the vibration testing data, leading to Real-time monitoring the state of the structure”):
	 a dividing module for dividing a structure comprising an in-service system selected from the group consisting of a seismic isolation system containing the seismic isolation devices and a vibration reduction system containing the vibration reduction devices into a plurality of substructures, and for defining a substructure where the in-service devices are located as a target substructure (Page 85 -86, Section A –Experimental setup, “respectively. Considering the structure as a discretized (i.e. divided) 4-DOF shear-beam model, the stiffness of each layer (i.e. target structure) was obtained as kl= 50.9kN/m, k2= 45.9kN/m, k3= 46. IkN/m and k4= 55.4kN/m respectively, using the finite element method (FEM),” Also in page 86, Fig 1, “The damage in upper layer is reflected by the stiffness reduction. To simulate the stiffness reduction, a stiffness element device (SED) with an effective stiffness, was fixed in the upper layer, so the stiffness of upper layer was increased by some extent due to the air pressure [5].”); 
	a GEKF-UI identification module for using a GEKF-UI to identify  linear stiffness and damping coefficients of the in-service devices and  linear stiffness and  damping coefficients of the target substructure  (Abstract, “Herein, and an adaptive extended Kalman filter approach for structural parameter tracking under unknown seismic input, which is referred to as AEKF-UI approach, is developed to on-line track the base-isolated structural time-varying parameters, including the damping, stiffness, nonlinear hysteretic parameters, etc., and identify the unmeasured seismic input.), 
	Mu is silent with regards to in the case that an external excitation on structure is small so that the in-service system is in a linear state; and 
	Subrahmanyan teaches in the case that an external excitation (COL 1, external disturbance) on structure is small so that the in-service system is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such Soft isolation mounts attenuate (i.e. stops the effects of external excitation) external vibrations due to Seismic disturbances at extremely low frequencies (i.e. small external excitation)”. Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the stiffness and damping calculation for seismic isolation device as taught by Subrahmanyan into the calculation of stiffness and damping of structure of Mu since the technique of Subrahmanyan is applied on any vibrating structure including the seismic isolation device. Therefore, this technique would facilitate better estimation of overall seismic effects on structure which is facing external adverse forces by evaluating the stiffness and damping of seismic isolation device (Subrahmanyan, COL 1, line 24-55, COL 3, line 28-45).
	The combination of Mu and Subrahmanyan is silent with regards to  a GKF-UI identification module, for using a GKF-UI to identify nonlinear restoring forces received by the target substructure by the linear stiffness and the damping coefficients of the in- service devices and the linear stiffness and the damping coefficients of the target substructure identified by the GEKF-UI identification module, in the case that the external excitation on the structure is large so that the in-service devices generate nonlinear forces.
	Chang teaches a GKF-UI identification module, for using a GKF-UI to identify nonlinear restoring forces received by the target substructure by the linear stiffness and the damping coefficients of the in- service devices and the linear stiffness and the damping coefficients of the target substructure identified by the GEKF-UI identification module, in the case that the external excitation on the structure is large so that the in-service devices generate nonlinear forces. (Para [0032], “As for large earthquakes (larger displacement) (i.e. external large force), the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.

Regarding claim 8 the combination of Mu, Subrahmanyan and Chang teaches the limitations of claim 6.
	Mu further teaches wherein in the case that the external excitation on the structure is small so that the in service system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force of an adjacent substructure on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force; C’ and K’ are additional damping and stiffness provided by the in service devices to the system structure; ηr u is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept ), an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain which represents  the linear stiffness and the damping coefficients of the in service device and the linear stiffness and the damping coefficient of the target substructure (Page 85, ‘Some acceleration responses and none or some of external excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations are to be estimated. Here, the extended state vector is represented”, equation 2).
Regarding claim 9 the combination of Mu and Subrahmanyan teaches 
the limitations of claim 6.
	Mu further teaches so that the in-service device generates nonlinear forces, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the structure is small so that the in-service system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
	Mu does not explicitly teach so that the in-service device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the structure is small so that the in-service system is in a linear state; fnon(t) represents a nonlinear restoring force vector of the in service devices ,and ηnon represents a position matric of the nonlinear restoring force vector; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the in service device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
	However, the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore, it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented in page 84 and 1 to present the nonlinear version for the purpose of determining the overall damping behavior during nonlinear situation. In page 84 of the prior art Mu the equation 1 has influence value represented by η. Manipulating this influence value to a nonlinear version can present same equation as claimed. Other parameters such as F(t) -force, ƒ(t) as input value matches with the claimed equation. Thus, rearranging and manipulating the equation given in prior art would lead to same result and teach same concept of the present application. This nonlinear evaluation would further enhance prediction of structural condition when large external force such as earthquake been applied.
	The combination of Mu and Subrahmanyan is silent with regards to 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large
	Chang further teaches wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large (Para [0032], “As for large earthquakes (larger displacement) (i.e. external large force), the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.

Regarding claim 10 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 6.
	Mu further teaches wherein in the case that the external excitation on the structure is small so that the in service system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force vector  of an adjacent substructure on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force vector ; C’ and K’ are additional damping and stiffness provided by in service devices to the system structure; ηu is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept ),an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain θ to express the linear stiffness and the damping coefficient of the in-service device and the linear stiffness and the damping coefficient of the target substructure (Page 85, ‘Some acceleration responses and none or some of external excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations are to be estimated. Here, the extended state vector is represented”, equation 2).
Regarding claim 11 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 6.
	Mu further teaches so that the in-service devices generate a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

Wherein Cr and Kr are identified values in the case that the external excitation on the in-service device is small so that the seismic isolation/vibration reduction system is in a linear state; fnon(t) represents a nonlinear restoring force vector of the in-service devices and ηnon represents a position matric of the nonlinear force vector. the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
	Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large.
	Chang further teaches wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large (Para [0032], “As for large earthquakes (larger displacement) (i.e. external large force), the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang into Mu as modified by Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.
	The combination of Mu, Subrahmanyan, and Chang does not explicitly teach so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
	However, the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore, it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented in page 84 and 1 to present the nonlinear version for the purpose of determining the overall damping behavior during nonlinear situation. In page 84 of the prior art Mu the equation 1 has influence value represented by η. Manipulating this influence value to a nonlinear version can present same equation as claimed. Other parameters such as F(t) -force, ƒ(t) as input value matches with the claimed equation. Thus, rearranging and manipulating the equation given in prior art would lead to same result and teach same concept of the present application. This nonlinear evaluation would further enhance prediction of structural condition when large external force such as earthquake been applied.
Regarding claim 12 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 1.
	Mu further teaches wherein in the case that the external excitation on the structure is small so that in-service system is in a linear state, a motion equation of the target substructure is: 
    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale
  2U.S. PATENT APPLICATION SERIAL NO. 16/713,268 PRELIMINARY AMENDMENT ATTORNEY DOCKET NO. 4667.0002C wherein, Mr, Cr and Kr are mass, damping and stiffness matrices of the target substructure, respectively; 
    PNG
    media_image2.png
    38
    180
    media_image2.png
    Greyscale
 are acceleration, velocity and displacement vectors of the target substructure, respectively; fr (t) is the external excitation received by the target substructure; fg (t) is a force of an adjacent substructure on the target substructure;  and ηr and ηgare position matrices of the external excitation and the force vector ; C’ and K’ are additional damping and stiffness provided by the in-service device to the system structure; ηu is a position matrix of the external excitation fu (t) ( Page 84, Section II , equation 1 and page 85 first column presents same equation and mathematical concept )

Regarding claim 13 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 12. 
	Mu further teaches  an extended vector Z [ xT x’T θT] T is established, and the GEKF-UI is used to obtain θ, which presents  the linear stiffness and the damping coefficient of the seismic isolation/vibration reduction device and the linear stiffness and the damping coefficients of the target substructure (Page 85, ‘Some acceleration responses and none or some of External excitations are measured, whereas the unknown displacement and velocity responses, the unknown parametric vector as well as the unmeasured excitations are to be estimated. Here, the extended state vector is represented”, equation 2).
	Mu is silent with regards to wherein in the case that the external excitation on the structure is small so that the in-service system is in a linear state.
	Subrahmanyan teaches wherein in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation /vibration device is in a linear state (COL3, “132 is decreased, better attenuation of the seismic vibrations is obtained. For example, Servo track writers and Spin Stands are often isolated by pneumatic mounts having isolation natural frequencies as low as 2 HZ. Such Soft isolation mounts attenuate (i.e. stops the effects of external excitation) external vibrations due to Seismic disturbances at extremely low frequencies (i.e. small external excitation)”. Based on this explanation it is clear that the low frequency excitation is so small that it does not changes any state of the mount (i.e. seismic isolation device) and keep it in linear state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the stiffness and damping calculation for seismic isolation device as taught by Subrahmanyan into the calculation of stiffness and damping of structure of Mu since the technique of Subrahmanyan is applied on any vibrating structure including the seismic isolation device. Therefore, this technique would facilitate better estimation of overall seismic effects on structure which is facing external adverse forces by evaluating the stiffness and damping of seismic isolation device (Subrahmanyan, COL 1, line 24-55, COL 3, line 28-45).

Regarding claim 14 the combination of Mu, Subrahmanyan and Chang teaches the limitations of claim 13.
	Mu further teaches so that the in-service device generates a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the structure is small so that the in service system is in a linear state; fnon(t) represents a nonlinear restoring force vector of the in-service devices and ηnon represents a position matric of the nonlinear force vector .the GKF-UI is used to identify fu (t) by observing a response of a partial structure;  the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
	Mu does not explicitly teach so that in-service devices generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
	However, the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore, it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented in page 84 and 1 to present the nonlinear version for the purpose of determining the overall damping behavior during nonlinear situation. In page 84 of the prior art Mu the equation 1 has influence value represented by η. Manipulating this influence value to a nonlinear version can present same equation as claimed. Other parameters such as F(t) -force, ƒ(t) as input value matches with the claimed equation. Thus, rearranging and manipulating the equation given in prior art would lead to same result and teach same concept of the present application. This nonlinear evaluation would further enhance prediction of structural condition when large external force such as earthquake been applied.
	The combination of Mu and Subrahmanyan is silent with regards to 
wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large.
	Chang further teaches wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large (Para [0032], “As for large earthquakes (larger displacement) (i.e. external large force), the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using large external force such as earthquake as taught by Chang in view of Mu and Subrahmanyan into the earthquake of Mu since the technique of Chang is applied on earthquake. Therefore, this technique use earthquake as the large external force will facilitate to evaluate the effect of earthquake over any structure by using nonlinear mathematical calculation.

Regarding claim 15 the combination of Mu, Subrahmanyan, and Chang teaches the limitations of claim 4.
	Mu further teaches so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is (Page 86, Section B equation 16, hysteretic non-linear behavior):

    PNG
    media_image1.png
    26
    724
    media_image1.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; 
	Mu is silent with regards to wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large.
	Chang further teaches wherein in the case that the external excitation on the seismic isolation/vibration reduction device is large (Para [0032], “As for large earthquakes (larger displacement) (i.e. external large force), the system with the vertically or obliquely installed damper exhibits larger damping ratio to effectively control the displacement of the vibration isolation layer and provide effective damping mechanism.”).
	The combination of Mu, Subrahmanyan, and Chang does not explicitly teach so that the seismic isolation/vibration reduction device generates a nonlinear force, a motion equation of the target substructure is 

    PNG
    media_image3.png
    37
    620
    media_image3.png
    Greyscale

wherein Cr and Kr are identified values in the case that the external excitation on the seismic isolation/vibration reduction device is small so that the seismic isolation/vibration reduction system is in a linear state; the GKF-UI is used to identify fu (t) by observing a response of a partial structure; the nonlinear force generated by the vibration reduction/seismic isolation device is identified based on the identified fu (t) and 

    PNG
    media_image4.png
    41
    185
    media_image4.png
    Greyscale

	(Mu teaches about nonlinear behavior but does not explicitly presents the equation as claimed) 
	However, the equation of motion and force for nonlinear case is nothing but adding nonlinear component for position matrix in equation. Therefore, it will be obvious for any ordinary skill in the art to combine the teaching of Mu to modify the equation presented in page 84 and 1 to present the nonlinear version for the purpose of determining the overall damping behavior during nonlinear situation. In page 84 of the prior art Mu the equation 1 has influence value represented by η. Manipulating this influence value to a nonlinear version can present same equation as claimed. Other parameters such as F(t) -force, ƒ(t) as input value matches with the claimed equation. Thus, rearranging and manipulating the equation given in prior art would lead to same result and teach same concept of the present application. This nonlinear evaluation would further enhance prediction of structural condition when large external force such as earthquake been applied.

Response to Arguments
Applicant's arguments filed on 05/31/2022 have been fully considered
With regards to remarks about “Claim Rejection 112(b)”, the arguments are persuasive. Amended claim overcome the indefiniteness and thus rejection is withdrawn.
With regards to remarks about “Claim Rejection 103”, the arguments related to are not persuasive. Examiner respectfully disagree for following reasons:
	Applicant argues – “Referring to Part A of Mu (page 85), Mu describes a finite element method to discretize structure as a multi-degree free model, and this method It does not involve any substructures idea such as that which is claimed. The method taught by Mu only treats a small structure, e.g., a four-floor shear frame. However, as described in the present application, the method of the claimed invention can be applied to large size structure, in which the complex structure having large degrees of freedom is first divided into several substructures and defining a substructure where the seismic isolators or vibration reduction devices are located as the target substructure”
	Examiner respectfully disagree for following reason 
First of all, claim 1 never claimed or specifically mention what should be the size of structure. There are no meets and bounds of the size of the structure precisely mentioned in the claim. There is mention of small excitation but not any size about structure. Furthermore, when applicant is claiming in the argument that this invention is applicable for “large” structure, the word “large” is indefinite. Does large mean a 10-story building? Or five story building can be called as large?  So, Examiner has applied broadest reasonable interpretation and interpreted it of a general structure.
Moreover, prior art of Mu teaches in page 85 section A – Experimental setup – “The base-isolated structure consists of a base-isolation layer and a three-story scaled building model”. Examiner consider this as a significant structure which matches the claim of the instant application.
	Applicant further argues – “The interaction forces of adjacent substructures and the nonlinear restoring forces of the seismic isolators or vibration reduction devices on the target substructure are treated as the “unknown input" in the motion equation, which then can be identified based on the proposed GKF-UI.Therefore, the feature "dividing a structure comprising an in-service system selected from the group consisting of a seismic isolation system containing the seismic isolation devices and a vibration reduction system containing the vibration reduction devices into a plurality of substructures and defining a substructure where the in-service devices are located as a target substructure as recited in the claims is not taught or suggested by Mu”
 	Examiner respectfully disagree for following reason 
	Mu teaches in page 85 section A – Experimental setup- “Considering the structure as a discretized 4-DOF shear-beam model” – Thus, the prior art is teaching the division of structures.
	Applicant argues – “Therefore a real time model free identification method “has not been disclosed by Mu.
 	Examiner respectfully disagree for following reason:
Please check the 112(a) rejection for this argument. The pre-amble in claim claiming a “model free” method whereas the specification is describing model error, nonlinear model and Bouc-Wen model. This raise an enablement issue and need to resolve by applicant.
	Applicant further argues – “Further, according to Mu, an adaptive extended Kalman filter approach for tracking structural parameters such as the damping, stiffness, and nonlinear hysteretic parameters under unknown seismic input, is referred to as AEKF-U1 (see Abstract and Part I of Mu). From this, it can be seen that the AEKF-UI method is developed to identify and track the structural parameters such as the damping and stiffness, and the structural parameters are outputs of the AEKF-UI method, rather than inputs thereof. Thus, Mu does not disclose the feature "using a General Kalman filter with unknown inputs (GKF-UI)” as claimed.”
 	Examiner respectfully disagree for following reason:
	Claim 1 recites – “a first identifying step for using a General Extended Kalman filter with unknown inputs (GEKF-UI) to identify linear stiffness and damping coefficients of the seismic isolation/vibration reduction device in-service devices and linear stiffness and damping coefficients of the target substructure”
As mentioned above in applicant’s argument the teaching of prior art matches with claim limitation of this case as both of them are teaching “identifying the structural parameter such as stiffness and damping.”

	Applicant further argues – “According Subrahmanyan (Summary or the Invention. Cols 1-2). identified are a damping matrix and stiffness matrix of the mount through the covariance matrices of internal disturbance and external disturbance based on a Kalman filter. Specifically, according to the third paragraph of Col. 3 and the first paragraph of Col. 6 in Subrahmanyan, the external disturbance is assumed as independent white noise process and its covariance matrix should be known. However, the GFKF-UI and GKF-UI algorithms recited in claims 1 and 6 can be used in the case that the external excitation is unknown and does not make any assumption of external excitation. In contrast, in Subrahmanyan, the vibration isolation mount stays in the linear state and no nonlinear behavior is involved, so it cannot identify the nonlinear characteristics of vibration isolation.”
 		Examiner respectfully disagree for following reason:
	Both claim 1 and 6 recites that “excitation signal is small”. There is no specific mention that it is “unknown”. There is mention of unknown input. 
The prior art od Subrahmanyan is based on vibration mount and stiffness analysis. This art is clearly teaching same aspect by finding a solution for a small excitation. Thus, it is obvious for any ordinary skill in the art to combine this with the primary art of Mu. Applicant argues – “In summary, no combination of Mu with Subrahmanyan and/or Chang fairly teaches or suggests at least the following features:
1) dividing a structure of a seismic isolation/vibration reduction system into a plurality of substructures, and defining a substructure where the seismic isolation/vibration reduction device is located as a target substructure,
a real-time model-free identification method; and
using a GKF-UI to identify a nonlinear restoring force received by the target substructure by using the linear stiffness and the damping coefficient of the damping device and the linear stiffness and the damping coefficient of the target substructure identified in the first identifying”
	Examiner respectfully disagree for following reason:
The “model free” method raises issue of 112(a). Check above for rejection. The prior art rejection of 103 clearly shows the motivation for combining all three arts as they are either same field of endeavor or solving a common problem related to vibration. Thus, any ordinary skill in the art would combine them easily. Based on above discussion the rejections are still valid and maintained.	

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Hubbard et al. (US 9399865 B2) – This art teaches improved isolation flooring system and isolation for seismic vibration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/22/2022